Exhibit 10.1

 

HAMILTON

 

 

PARTNERS

 

 

 

 

 

 

 

 

Real Estate Investment

 

 

OFFICE LEASE AGREEMENT

 

--------------------------------------------------------------------------------


 

STANDARD OFFICE LEASE

Prepared on: September 3, 2014

IL 2/99

By: Brian R. Lunt / Hamilton Partners, Inc.

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT made and entered into between Riverwalk South, L.L.C., an
Illinois limited liability company (“Landlord”) and RestorGenex Corporation
(“Tenant”).

 

Article 1.                                            Basic Terms

 

1.1                                         Date of Lease:

September 4, 2014

 

 

1.2                                         Landlord’s Address for Notices:

300 Park Boulevard-Itasca, IL 60143

 

 

 

Attention: Sr. Asset Manager

 

 

Landlord’s Address For Rent Payments:

300 Park Boulevard — Itasca, IL 60143

 

 

1.3                                         Tenant’s Address for Notices:

2150 E. Lake Cook Road — Suite 750

 

 

 

Buffalo Grove, IL 60089

 

 

1.4                                         Development:

The complex commonly known as Riverwalk I.

 

 

1.5                                         Property:

The real property described in Exhibit A

 

 

1.6                                         Building:

The improvements situated on the Property and commonly known as 2150 E. Lake
Cook Road — Buffalo Grove, IL

 

 

1.7                                         Premises:

Those certain premises in the Building as shown on Exhibit B and known as
Suite 750.

 

 

1.8                                         Schedule of Base Rent:

 

 

Period

 

Annual Base Rent

 

Monthly Base Rent

 

 

 

 

 

 

 

 

 

09/15/14-02/14/15

 

$

00.00

 

$

00.00

 

 

 

 

 

 

 

 

 

02/15/15-02/28/15

 

$

2,988.54

 

$

2,988.54

 

 

 

 

 

 

 

 

 

03/01/15-02/28/16

 

$

71,725.00

 

$

5,977.08

 

 

 

 

 

 

 

 

 

03/01/16-02/28/17

 

$

73,159.50

 

$

6,096.63

 

 

 

 

 

 

 

 

 

03/01/17-02/28/18

 

$

74,594.00

 

$

6,216.17

 

 

1

--------------------------------------------------------------------------------


 

If the Commencement Date is not the first day of a calendar month, the date of
each Base Rent increase will be extended until the first day of the month
following the applicable anniversary of the Commencement Date.  Notwithstanding
the terms and conditions within Articles 4 and 5 of this Lease, Tenant shall not
be responsible for its prorata share of Operating Costs and Taxes on any rental
abatement periods as outlined in the Rent Schedule in the Lease.

 

 

1.9                                         Rentable Area of the Building:

253,363 Square Feet

 

 

1.10                                  Rentable Area of the Premises:

2,869 Square Feet

 

 

1.11                                  Tenant’s Proportionate Share:

1.132 % (The percentage calculated by dividing the Rentable Area of the Premises
by the Rentable Area of the Building).

 

 

1.12                                  Tax Stop:

$3.32 per Rentable Square Foot

 

 

1.13                                  Operating Cost Stop:

$6.67 per Rentable Square Foot

 

 

1.14                                  Projected Commencement Date:

September 15, 2014

 

 

1.15                                  Term:

The period of time commencing on the Commencement Date (as defined in Exhibit C)
and expiring forty-one and one-half (41.5) months after the Commencement Date
(except that if the expiration date would not be the last day of a calendar
month the Term shall extend until the last day of the calendar month), unless
sooner terminated or extended as may be herein provided.

 

 

1.16                                  Security Deposit:

$ 5,977.08

 

 

1.17                                  Permitted Uses:

General office purposes

 

 

1.18                                  Broker(s):

Brian Lunt of Hamilton Partners on behalf of Tenant and Landlord

 

Attachments to Lease

 

Exhibit A:                                         Legal Description

 

2

--------------------------------------------------------------------------------


 

Exhibit B:                                         Plan of Premises

 

Exhibit C:                                         Work Letter

 

Exhibit D:                                         Rules and Regulations

 

Article 2.                                           Premises and Term

 

2.1                               In consideration of the obligation of Tenant
to pay rent and the other terms, provisions, and covenants hereof, Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord the Premises for
the Term.

 

2.2                               If this Lease is executed before the Premises
become ready for occupancy, and Landlord cannot, using good faith efforts,
deliver possession of the Premises by the Projected Commencement Date, Landlord
shall not be deemed to be in default, nor in any way liable to Tenant because of
such failure.  Tenant agrees to accept possession of the Premises on the
Commencement Date as defined in the Work Letter.  Landlord hereby waives payment
of Base Rent and Tenant’s Proportionate Share of Taxes and Operating Expenses
covering any period prior to the Commencement Date.  If the Commencement Date is
before the Projected Commencement Date, the Term shall be extended by the number
of days between the Commencement Date and the Projected Commencement Date and
Tenant shall pay Base Rent for the period prior to the Projected Commencement
Date based upon the per square foot per year rental rate for the initial period
of the Term.

 

2.3                               Tenant acknowledges that no representations as
to the repair of the Premises, nor promises to alter, remodel or improve the
Premises have been made by Landlord, unless such are expressly set forth in this
Lease.  Except as provided in the Work Letter, the taking of possession by
Tenant shall be deemed conclusively to establish that the Premises have been
completed in accordance with the plans and specifications and are in good and
satisfactory condition as of when possession was so taken.  Promptly following
the Commencement Date, Tenant shall execute and deliver Landlord’s standard form
of letter of acceptance of delivery of the Premises.

 

Article 3.                                            Base Rent and Security
Deposit

 

3.1                               Tenant agrees to pay to Landlord in lawful
money of the United States Base Rent for the entire Term at the rates set forth
above per month, in advance, except that the monthly installment which otherwise
shall be due on the Commencement Date, shall be due and payable on the date
hereof.  Thereafter one such monthly installment shall be due and payable
without demand on or before the first day of each calendar month succeeding the
Commencement Date; further provided, that the rental payment for any fractional
calendar month at the commencement or termination of the Term shall be prorated.

 

3.2                               In addition, Tenant agrees to deposit with
Landlord on the date hereof the Security Deposit set forth above, which sum
shall be held by Landlord, without obligation for interest, as security for the
full, timely and faithful performance of Tenant’s covenants and obligations
under this Lease, it being expressly understood and agreed that such deposit is
not an advance rental deposit or a measure of Landlord’s damages in case of
Tenant’s default.  Upon the occurrence of any event of default by Tenant,
Landlord may, from time to time, without

 

3

--------------------------------------------------------------------------------


 

prejudice to any other remedy provided herein or by law, use such fund to the
extent necessary to make good any arrears of rent or other payments due Landlord
hereunder, and any other damage, injury, expense or liability caused by any
event of Tenant’s default; and Tenant shall pay to Landlord on demand the amount
so applied in order to restore the Security Deposit to its original amount.  Any
remaining balance of such deposit shall be returned to Tenant at such time after
termination of this Lease when Landlord shall have determined that all Tenant’s
obligations under this Lease have been fulfilled.  Subject to the other terms
and conditions contained in this Lease, if the Building is conveyed by Landlord,
said deposit may be turned over to Landlord’s grantee, and if so, Tenant hereby
releases Landlord from any and all liability with respect to said deposit and
its application or return.

 

Article 4.                                            Taxes

 

4.1                               Landlord agrees to pay all general and special
taxes, assessments and governmental charges of any kind and nature whatsoever
(collectively “Taxes”) lawfully levied against the Property, the Building, and
the grounds, parking areas, driveways and alleys around the Building.  If for
any real estate tax year applicable to the Term or any extension of such Term
(on an accrual basis), Taxes levied for such tax year divided by the Rentable
Area of the Building shall exceed the Tax Stop, Tenant shall pay to Landlord as
additional rent upon demand at the time the bill for such tax year issues, the
product of such excess multiplied by the Rentable Area of the Premises less any
monthly payments paid by Tenant as provided below for such tax year.  In
addition, Tenant shall pay upon demand Tenant’s Proportionate Share of any
contingent fees, expenses and costs incurred by Landlord in protesting any
assessments, levies or the tax rate.  Any payment to be made pursuant to this
Article 4 with respect to the real estate tax year in which this Lease commences
or terminates shall be prorated.  The Tax Stop is not a representation or
estimate as to the Taxes incurred or to be incurred in any tax year.

 

4.2                               During December of each year or as soon
thereafter as practicable, Landlord shall give Tenant written notice of its
estimate of the amount payable under Paragraph 4.1 for the ensuing calendar
year.  On or before the first day of each month thereafter, Tenant shall pay to
Landlord as additional rent one-twelfth (1/12th) of such estimated amount,
provided that if such notice is not given in December, Tenant shall continue to
pay on the basis of the prior year’s estimate until the first day of the month
after the month in which such notice is given.  If at any time it appears to
Landlord that the amount payable under Paragraph 4.1 will vary from its estimate
by more than five percent (5%), Landlord may, by written notice to Tenant,
revise its estimate for such year, and subsequent payments by Tenant for such
year shall be based upon such revised estimate.

 

4.3                               As soon as practicable after the Taxes for a
year are determined, Landlord shall deliver to Tenant a statement showing the
Taxes under Paragraph 4.1 and Tenant’s share thereof.  If such statement shows
an amount due from Tenant that is less than the estimated payments previously
paid by Tenant, it shall be accompanied by a refund of the excess to Tenant.  If
such statement shows an amount due from Tenant that is more than the estimated
payments previously paid by Tenant, Tenant shall pay the deficiency to Landlord,
as additional rent, within thirty (30) days after delivery of the statement.

 

4

--------------------------------------------------------------------------------


 

4.4                               If the Building is not fully occupied during
all or a portion of any year and as a result of such lack of occupancy Taxes are
reduced, Landlord may make an appropriate adjustment in Taxes for such year by
adjusting those components of Taxes which vary with the occupancy level of the
Building so that the Taxes that would have been paid or incurred by Landlord had
the Building been fully rented and occupied shall be deemed to have been the
Taxes for such year.

 

4.5                               If at any time during the Term, the present
method of taxation shall be changed so that in lieu of or in addition to the
whole or any part of any Taxes, there shall be levied, assessed or imposed on
Landlord a capital levy or other tax directly on the rents received and/or a
franchise tax, assessment, levy or charge measured by or based, in whole or in
part, upon such rents, then all such taxes, assessments, levies or charges, or
the part thereof so measured or based, shall be deemed to be included within the
term “Taxes” for the purposes hereof.

 

Article 5.                                            Operating Costs

 

5.1                               If for any calendar year falling partly or
wholly within the Term, Operating Costs incurred by Landlord divided by the
Rentable Area of the Building shall exceed the Operating Cost Stop, Tenant shall
pay to Landlord as additional rent the product of such excess multiplied by the
Rentable Area of the Premises less any monthly payments paid by Tenant as
provided below.  Any payment to be made pursuant to this Article 5 with respect
to the year in which this lease commences or terminates shall be prorated.

 

5.2                               As used in this Lease, the term “Operating
Costs” shall mean any and all expenses, costs and disbursements (other than
Taxes) of any kind and nature whatsoever incurred by Landlord in connection with
the ownership, leasing, management, maintenance, operation and repair of the
Building or the Property or any improvements situated on the Property
(including, without limitation, the cost of maintaining and repairing parking
lots, parking structures, and easements, salaries, fringe benefits and related
costs, for building staff, insurance costs of every kind and nature, heating and
air conditioning costs, common area utility costs such as electricity, sewer and
water charges, the cost of cleaning and removing snow from common areas, the
cost of routine repairs, maintenance and decorating of common areas and the
Building’s or Property’s share of costs of the Development), except the
following:  (1) costs of alterations of tenants’ premises; (2) depreciation;
(3) interest and principal payments on mortgages, and other debt costs; (4) real
estate brokers’ leasing commissions or compensation; (5) any cost or expenditure
(or portion thereof) for which Landlord is reimbursed, whether by insurance
proceeds or otherwise, and (6) cost of any service furnished to any other
occupant of the Building which Landlord does not provide to Tenant.  Operating
Costs shall also include a property management fee and/or an administrative fee
in the aggregate of five percent (5%) of gross receipts from the Property, which
for avoidance of doubt, “gross receipts” does not mean “revenues” of the
Tenant.  Notwithstanding anything contained herein to the contrary, (i) all
expenditures for replacements or improvements of $10,000 or less shall be
included in Operating Costs and (ii) the amount allowed annually as depreciation
for federal income tax purposes with respect to any capital improvements made
after the date of this Lease which are intended to reduce Operating Costs or
which are required under any governmental laws, regulations, or ordinances which
were not applicable to the Building at the time it was constructed, shall be
included in Operating Costs.  In addition, interest on the undepreciated cost of
any such improvement (at the long term

 

5

--------------------------------------------------------------------------------


 

mortgage loan rate set forth in the mortgage encumbering the Building on the
date the cost of such improvement was incurred or, if there was no such loan,
then at the long term mortgage loan rate that would have been available to
Landlord on the date the cost of such improvement was incurred as reasonably
determined by Landlord) shall also be included in Operating Costs.  In the event
Landlord elects to self insure, insure with a deductible in excess of $1,000 or
obtain insurance coverage in which the premium fluctuates in proportion to
losses incurred, then Landlord shall estimate the amount of premium that
Landlord would have been required to pay to obtain insurance coverage (or
insurance coverage without such provision) with a recognized carrier and such
estimated amount shall be deemed to be an Operating Cost.  If Landlord is not
furnishing any particular work or service (the cost of which, if performed by
Landlord, would be included in Operating Costs) to a tenant who has undertaken
to perform such work or service in lieu of the performance thereof by Landlord,
Operating Expenses shall be deemed for the purposes of this Paragraph to be
increased by an amount equal to the additional Operating Costs which would
reasonably have been incurred during such period by Landlord if it had at its
own expense furnished such work or service to such tenant.  Landlord may, in a
reasonable manner, allocate insurance premiums for so-called “blanket” insurance
policies which insure other properties as well as the Building and said
allocated amount shall be deemed to be an Operating Cost.  If Landlord selects
the accrual accounting method rather than the cash accounting method for
Operating Costs purposes, Operating Costs shall be deemed to have been paid when
such expenses have accrued.

 

5.3                               In the event during all or any portion of any
calendar year the Building is not fully rented and occupied, Landlord may elect
to make an appropriate adjustment in occupancy related Operating Costs for such
year, employing sound accounting and management principles, to determine
Operating Costs that would have been paid or incurred by Landlord had the
Building been fully rented and occupied and the amount so determined shall be
deemed to have been Operating Costs for such year.  At any time when a service
is furnished to, or an item of Operating Costs is incurred with respect to only
a part of the Building, the cost of such service or the amount of such item of
Operating Costs may, if in Landlord’s judgement it is appropriate to do so, be
allocated entirely to such part of the Building and Tenant’s Proportionate Share
of such Operating Costs shall be adjusted accordingly.

 

5.4                               Landlord and Tenant acknowledge that certain
of the costs of management, operation and maintenance of the Development are
contractually allocated among all of the buildings in the Development using
methods of allocation that are considered reasonable and appropriate for the
circumstances.  Tenant hereby consents to such contractual allocations and
agrees that the Building’s portion shall be included in Operating Costs.

 

5.5                               During December of each year or as soon
thereafter as practicable.  Landlord shall give Tenant written notice of its
estimate of the amount payable under Paragraph 5.1 for the ensuing calendar
year.  On or before the first day of each month thereafter, Tenant shall pay to
Landlord as additional rent one-twelfth (1/12th) of such estimated amount,
provided that if such notice is not given in December, Tenant shall continue to
pay on the basis of the prior year’s estimate until the first day of the month
after the month in which such notice is given.  If at any time it appears to
Landlord that the amount payable under Paragraph 5.1 for the then current
calendar year will vary from its estimate by more than five percent (5%),
Landlord may, by

 

6

--------------------------------------------------------------------------------


 

written notice to Tenant, revise its estimate for such year, and subsequent
payments by Tenant for such year shall be based upon such revised estimate.

 

5.6                               Within ninety (90) days after the close of
each calendar year or as soon thereafter as practicable, Landlord shall deliver
to Tenant a statement showing the Operating Costs under Paragraph 5.1 and
Tenant’s share thereof.  If such statement shows an amount due from Tenant that
is less than the estimated payments previously paid by Tenant, it shall be
accompanied by a refund of the excess to Tenant.  If such statement shows an
amount due from Tenant that is more than the estimated payments previously paid
by Tenant, Tenant shall pay the deficiency to Landlord, as additional rent,
within thirty (30) days after delivery of the statement.

 

5.7                               Tenant shall have the right to review
Landlord’s books and records of Operating Costs during normal business hours
within twenty (20) days following the furnishing of the annual statement to
Tenant, subject to execution of a confidentiality agreement reasonably
acceptable to Landlord, and provided that if Tenant utilizes an independent
accountant or other third party to perform such review it shall be one of
national standing which is reasonably acceptable to Landlord, is not compensated
on a contingency basis and is also subject to such confidentiality agreement. 
Unless Tenant takes written exception to any item within thirty (30) days
following the furnishing of the annual statement of Tenant, such statement shall
be considered as final and accepted by Tenant.  The taking of exception to any
item shall not excuse Tenant from the obligation to make timely payment based
upon the statement as delivered by Landlord.

 

Article 6.                                            Electric Service

 

6.1                               To the extent Tenant is not billed directly by
a public utility, Tenant shall pay, upon demand, as additional rent, for all
electricity used by Tenant in the Premises for lighting, convenience outlets,
and other direct uses.  The charge shall be based upon metered use and shall be
at the rates charged for such services by the local public authority or
utility.  Landlord shall furnish all electric light bulbs, tubes and ballasts
for Building standard fixtures and include the cost thereof in Operating Costs.
 Tenant will not without the written consent of Landlord use any apparatus or
device in the Premises which will in any way increase its usage beyond the
amount of electricity which Landlord determines to be reasonable for use of the
Premises as general office space, nor connect with electric current (except
through existing electrical outlets in the Premises) any apparatus or device for
the purpose of using electric current.  If Tenant shall require electric current
in excess of that which is reasonably obtainable from existing electric outlets
and normal for use of the Premises as general office space, then Tenant shall
first procure the consent of Landlord (which consent will not be unreasonably
withheld).  Tenant shall pay all costs of installation of all facilities
necessary to furnishing such excess capacity and for such increased electricity
usage.

 

6.2                               Interruptions of any service shall not be
deemed an eviction or disturbance of Tenant’s use and possession of the Premises
or any part thereof, or render Landlord liable for damages by abatement of rent
or otherwise or relieve Tenant from performance of Tenant’s obligations under
this Lease, except as provided in Paragraph 8.3.

 

7

--------------------------------------------------------------------------------


 

Article 7.                                            Alterations

 

7.1                               Landlord agrees to install at Landlord’s cost
and expense the improvements described in Exhibit C.  All other improvements to
the Premises (“Alterations”) shall be installed at the cost and expense of
Tenant, but only in accordance with plans and specifications which have been
previously submitted to and approved in writing by Landlord, and only by
Landlord or by contractors and subcontractors on Landlord’s list of approved
contractors.  In connection with any request for an approval of Alterations,
Landlord may retain the services of an architect and/or engineer and Tenant
shall reimburse Landlord for the reasonable fees of such architect and/or
engineer.  All Alterations shall be constructed in accordance with all
governmental laws, ordinances, rules and regulations (“Laws”) and Tenant shall,
prior to construction, provide such assurances to Landlord, including but not
limited to, waivers of lien, surety company performance bonds and personal
guaranties of individuals of substance, as Landlord shall require to assure
payment of the costs thereof and to protect Landlord against any loss from any
mechanics’, laborers’, materialmen’s or other liens.  At the time of completion
of each Alteration, Tenant shall deliver to Landlord a set of final “as-built”
plans.  All Alterations shall be and remain the property of Tenant during the
Term and Tenant shall, unless Landlord otherwise elects, remove all Alterations
and restore the Premises to its original condition by the date of termination of
this Lease or upon earlier vacating of the Premises; provided, however, that, if
at such time Landlord so elects, such Alterations shall become the property of
Landlord as of the date of termination of this Lease or upon earlier vacating of
the Premises and title shall pass to Landlord under this Lease as by a bill of
sale.  All such removals and restoration shall be accomplished in a good
workmanlike manner by contractors approved in writing by Landlord (which
approval shall not be unreasonably withheld) so as not to damage the Building.

 

7.2                               Landlord shall be responsible for any costs
incurred in bringing the shell and core Building facilities into compliance with
governmental requirements, including the Americans With Disabilities Act
(“ADA”).  If Tenant makes any Alterations to the Premises which affect
governmental compliance, including ADA compliance, Tenant shall be responsible
for any costs of compliance with such governmental requirements resulting from
such Alterations.

 

Article 8.                                           Services

 

8.1                               Landlord agrees to furnish Tenant, while
occupying the Premises:  water, hot, cold and refrigerated at those points of
supply provided for general use of tenants; heated and refrigerated air
conditioning in season at such times as Landlord normally furnishes these
services to all tenants of the Building, and at such temperatures as are in
accordance with any applicable statutes, rules or regulations and are considered
by Landlord to be standard; janitor service to the Premises on weekdays other
than holidays and such window washing as may from time to time in the Landlord’s
judgment be reasonably required; operatorless passenger elevators, provided
Landlord may reasonably limit the number of elevators to be in operation on
Saturdays, Sundays, and holidays; but any stoppage or interruption of these
defined services, resulting from any cause, shall not render Landlord liable in
any respect for damages to any person, property, or business, nor be construed
as an eviction of Tenant or work an abatement of rent, nor relieve Tenant from
fulfillment of any covenant or agreement hereof.  Should any equipment or
machinery furnished by Landlord cease to function properly, Landlord shall use
reasonable diligence to repair the same promptly, but Tenant shall have no claim
for rebate of

 

8

--------------------------------------------------------------------------------


 

rent or damages on account of any interruptions in service occasioned thereby or
resulting therefrom.  Landlord hereby reserves the right to charge Tenant for
any additional services requested by Tenant on such basis as Landlord, in its
sole discretion, determines.  Whenever heat generating machines or equipment are
used by Tenant in the Premises which affect the temperature otherwise maintained
by the air conditioning equipment, Landlord reserves the right to install
supplementary air conditioning units in the Premises (or for the use of the
Premises) and the expense of such purchase, installation, maintenance, and
repair shall be paid by Tenant upon demand as additional rent.

 

8.2                               Tenant shall not provide any janitorial
services without Landlord’s written consent and then only subject to supervision
of Landlord.  Any such services provided by Tenant shall be Tenant’s sole risk
and responsibility.

 

8.3                               If there is an interruption of services which
renders the Premises unusable for its intended purpose for more than five
(5) consecutive business days and such interruption is a result of factors
within the reasonable control of Landlord, then rent shall abate from the sixth
day until such services are restored.

 

Article 9.                                            Use of Premises

 

9.1                               The Premises shall be used for the Permitted
Uses and no others.  Tenant will not occupy or use, nor permit any portion of
Premises to be occupied or used, for any use or purpose which is unlawful in
part or in whole or deemed to be disreputable in any manner, or extra hazardous
on account of fire, nor permit anything to be done which will render void or in
any way increase the rate of fire insurance on the Building or its contents, and
Tenant, shall immediately cease and desist from such use, paying all costs and
expenses resulting therefrom.  Tenant will conduct his business and control his
agents, employees and invitees in such a manner as not to create any nuisance,
nor unreasonably interfere with, annoy, or disturb other tenants or Landlord in
the management of the Building.

 

9.2                               Tenant shall at its own cost and expense
promptly obtain any and all licenses and permits necessary for any Permitted
Use.  Tenant shall comply with all Laws applicable to the use and its occupancy
of the Premises, and shall promptly comply with all governmental orders and
directives for the correction, prevention and abatement of any violations or
nuisances in or upon, or connected with, the Premises, all at Tenant’s sole
expense.  If, as a result of any change in Laws the Premises must be altered to
lawfully accommodate Tenant’s use and occupancy, such alterations shall be made
only with the consent of Landlord, but the entire cost shall be borne by Tenant;
provided, that, the necessity of Landlord’s consent shall in no way create any
liability against Landlord for failure of Tenant to comply with such Laws.

 

9.3                               Tenant will maintain the Premises (including
all fixtures installed by Tenant, water heaters within the Premises and plate
glass) in good repair, reasonable wear and tear excepted, and in a clean and
healthful condition, and comply with all Laws with reference to condition, or
occupancy of the Premises.  Any repairs or replacements shall be with materials
and workmanship of the same character, kind and quality as the original.  Tenant
will not, without the prior written consent of Landlord, paint, install lighting
or decorations, or install any signs, window or door lettering or advertising
media of any type on or about the Premises.  At

 

9

--------------------------------------------------------------------------------


 

termination of this Lease, upon its expiration or otherwise, Tenant shall
deliver up the Premises in good repair and condition, reasonable wear and tear
excepted, broom clean and free of all debris.

 

9.4                               Tenant shall pay upon demand as additional
rent the full cost of repairing any damage to the Premises, Building or related
facilities resulting from and/or caused in whole or in part by the negligence or
misconduct of Tenant, its agents, servants, employees, patrons, customers, or
any other person entering upon the Development as a result of Tenant’s business
activities or resulting from Tenant’s default hereunder.

 

9.5                               The current rules and regulations are
described in Exhibit D.  Landlord shall at all times have the right to change
such rules and regulations or to promulgate other rules and regulations in such
reasonable manner as may be deemed advisable for the safety, care, and
cleanliness of the Building or the Development and copies thereof will be
forwarded to Tenant.  Tenant will comply fully with such rules and regulations. 
Tenant shall further be responsible for the compliance with such rules and
regulations by Tenant’s employees, servants, agents and visitors.

 

9.6                               Tenant agrees that Tenant, its agents and
contractors, licensees, or invitees shall not handle, use, manufacture, store or
dispose of any flammables, explosives, radioactive materials, hazardous wastes
or materials, toxic wastes or materials, asbestos, PCB’s, petroleum products or
derivatives or other similar substances (collectively “Hazardous Materials”) on,
under, or about the Premises; provided that Tenant may handle, store, use or
dispose of products containing small quantities of Hazardous Materials, which
products are of a type customarily found in offices and households (such as
toner for copies, and the like); provided further that Tenant shall handle,
store, use and dispose of any such Hazardous Materials in a safe and lawful
manner and shall not allow such Hazardous Materials to contaminate the Premises,
the Building or the environment.  Tenant further agrees that Tenant will not
permit any substance to come into contact with groundwater under the Premises. 
Any such substance coming into contact with groundwater shall, regardless of its
inherent hazardous characteristics, be considered a Hazardous Material for
purposes of this Lease.

 

9.7                               Without limiting the above, Tenant shall
reimburse, defend, indemnify and hold Landlord harmless from and against any and
all claims, losses, liabilities, damages, costs and expenses, including without
limitation, loss of rental income, loss due to business interruption, and
attorneys fees and costs, arising out of or in any way connected with the use,
manufacture, storage, or disposal of Hazardous Materials by Tenant, its agents
or contractors on, under or about the Premises including, without limitation,
the costs of any required or necessary investigation, repair, cleanup or
detoxification and the preparation of any closure or other required plans in
connection therewith, whether voluntary or compelled by governmental authority. 
The indemnity obligations of Tenant under this clause shall survive any
termination of the Lease.  Any of Tenant’s insurance insuring against claims of
the type dealt with in this Paragraph shall be considered primary coverage for
claims against the Premises arising out of or under this Paragraph.

 

10

--------------------------------------------------------------------------------


 

Article 10.                                     Inspections

 

Landlord shall have the right to enter the Premises at any reasonable time
following reasonable notice (except in the case of emergencies or to provide
routine cleaning or maintenance), for the following purposes:  (a) to ascertain
the condition of the Premises; (b) to determine whether Tenant is diligently
fulfilling Tenant’s responsibilities under this Lease; (c) to clean and to make
such repairs as may be required or permitted to be made by Landlord under the
terms of this Lease; or (d) to do any other act or thing which Landlord deems
reasonable to preserve the Premises and the Building.  During the last six
(6) months of the Term and at any time Tenant is in default hereunder, Landlord
shall have the right to enter the Premises at any reasonable time during
business hours for the purpose of showing the Premises.  Tenant shall give
written notice to Landlord at least thirty (30) days prior to vacating and shall
arrange to meet with Landlord for a joint inspection of the Premises.  In the
event of Tenant’s failure to give such notice or arrange such joint inspection,
Landlord’s inspection at or after Tenant vacates the Premises shall be
conclusively deemed correct for purposes of determining Tenant’s responsibility
for repairs and restoration.

 

Article 11.                                     Assignment and Subletting

 

11.1                        Tenant shall not have the right to assign or pledge
this Lease or to sublet the whole or any part of the Premises, whether
voluntarily or by operation of law, or permit the use or occupancy of the
Premises by anyone other than Tenant, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, and such
restrictions shall be binding upon any assignee or subtenant to which Landlord
has consented.  In the event Tenant desires to sublet the Premises, or any
portion thereof, or assign this Lease, Tenant shall give written notice thereof
to Landlord within a reasonable time prior to the proposed commencement date of
such subletting or assignment, which notice shall set forth the name of the
proposed subtenant or assignee, the relevant terms of any sublease and copies of
financial reports and other relevant financial information of the proposed
subtenant or assignee.  In no event may Tenant sublet, nor will Landlord consent
to any sublease of, all or any portion of the Premises if the rent is determined
in whole or in part based upon the income or profits derived by the sublessee
(other than a rent based on a fixed percentage or percentages of receipts or
sales).  Notwithstanding any permitted assignment or subletting, Tenant shall at
all times remain directly, primarily and fully responsible and liable for the
payment of the rent herein specified and for compliance with all of its other
obligations under the terms, provisions and covenants of this Lease.  Upon the
occurrence of an “event of default” (as hereinafter defined), if the Premises or
any part thereof are then assigned or sublet, Landlord, in addition to any other
remedies herein provided or provided by law, may, at its option, collect
directly from such assignee or subtenant all rents due and becoming due to
Tenant under such assignment or sublease and apply such rent against any sums
due to Landlord from Tenant hereunder, and no such collection shall be construed
to constitute a novation or a release of Tenant from the further performance of
Tenant’s obligations hereunder.  Tenant shall pay to Landlord, on demand, a
reasonable service charge for the processing of the application for the consent
and for the preparation of the consent.  Such service charge shall be
collectible by Landlord only where consent is granted by Landlord.

 

11

--------------------------------------------------------------------------------


 

11.2                        If Tenant is an entity other than a natural person,
the ownership interests of which at the time of execution of this Lease, are
held by fewer than fifty (50) persons, and if at any time during the Term
persons or other entities who own at least one-third (1/3) of its ownership
interests at the time of the execution of this Lease or following Landlord’s
consent to a transfer of such ownership interests, cease to own such ownership
interests (other than as a result of transfer by bequest or inheritance), such
transfer shall, at the option of Landlord, be deemed a default by Tenant under
this Lease.

 

11.3                        In addition to, but not in limitation of, Landlord’s
right to approve of any subtenant or assignee, Landlord shall have the option,
in its sole discretion, in the event of any proposed subletting or assignment,
to terminate this Lease, or in the case of a proposed subletting of less than
the entire Premises, to recapture the portion of the Premises to be sublet, as
of the date the subletting or assignment is to be effective.  The option shall
be exercised, if at all, by Landlord giving Tenant written notice thereof within
sixty (60) days following Landlord’s receipt of Tenant’s written notice and
accompanying information as required above.  If this Lease shall be terminated
with respect to the entire Premises pursuant to this Paragraph, the Term shall
end on the date stated in Tenant’s notice as the effective date of the sublease
or assignment as if that date had been originally fixed in this Lease for the
expiration of the Term.  If Landlord recaptures under this Paragraph only a
portion of the Premises, the rent during the unexpired Term shall abate
proportionately.  Tenant shall, at Tenant’s own cost and expense, discharge in
full any outstanding commission which may be due and owing as a result of any
proposed assignment or subletting, whether or not the Premises are recaptured
pursuant hereto and rented by Landlord to the proposed tenant or any other
tenant.  In the event of the recapture of a portion of the Premises by Landlord
pursuant to the terms of this Paragraph, Tenant shall pay all costs associated
with the separation of the recaptured premises from the portion not recaptured,
including, but without limitation, the cost of all demising partitions, changes
in lighting and HVAC Systems and all reasonable architectural and/or engineering
fees.

 

11.4                        In the event that Tenant sublets, assigns or
otherwise transfers its interest in this Lease and at any time receives Excess
Rent, Tenant shall pay to Landlord one hundred percent (100%) of the Excess Rent
as received by Tenant.  Tenant shall furnish Landlord with a sworn statement,
certified by an officer of Tenant or an independent certified public accountant,
setting forth in detail the computation of Excess Rent, and Landlord, or its
representatives, shall have access to the books, records and papers of Tenant in
relation thereto, and the right to make copies thereof.  If a part of the
consideration for such sublease or assignment shall be payable other than in
cash, the payment to Landlord shall be payable in such form as is reasonably
satisfactory to Landlord.  For purposes of this Paragraph, the term “Excess
Rent” shall mean the excess, if any, of (i) all amounts received or to be
received in the form of cash, cash equivalents, and non-cash consideration by
Tenant from any assignee or sublessee over (ii) the sum of the rent payable to
Landlord hereunder (or, in the case of a sublease of a portion of the Premises,
the portion of the Rent which is allocable on a per square foot basis to the
space sublet), plus the amount of any reasonable brokers’ commissions and costs
of tenant improvements incurred by Tenant in connection with such assignment or
sublease, all of which shall be, in the case of a sublease, amortized over the
term of the sublease for the purpose of calculating the amounts of the periodic
payments due to Landlord hereunder.

 

12

--------------------------------------------------------------------------------


 

11.5                        Any assignment or subletting by Tenant pursuant to
Paragraph 11.1 of all or any portion of the Premises, or termination of the
Lease for a portion of the Premises pursuant to Paragraph 11.2, shall
automatically operate to terminate each and every right, option, or election, if
any exist, belonging to Tenant, including by way of illustration, but not
limitation, any option to expand its premises or to extend or renew the term of
Tenant’s lease for all or any portion of the Premises — i.e., such rights and
options shall cease as to both space sublet or assigned and as to any portion of
the original Premises retained by Tenant.

 

Article 12.                                     Fire and Casualty Damage

 

12.1                        If the Building or Premises are rendered partially
or wholly untenantable by fire or other casualty, Landlord shall deliver to
Tenant a notice within sixty (60) days of such fire or other casualty setting
forth the time, as reasonably determined by Landlord, required to materially
restore the Building or Premises.  If such damage cannot, in Landlord’s
reasonable estimation, be materially restored within one hundred eighty (180)
days of such damage, then either party may terminate this Lease.  A party shall
exercise its option by written notice within ten (10) days of the date of
Landlord’s determination notice.  For purposes hereof, the Building or Premises
shall be deemed “materially restored” if they are in such condition as would not
prevent or materially interfere with Tenant’s use of the Premises for the
purpose for which it was then being used.  If this Lease shall be terminated
pursuant to this Article 12, the Term shall end on the date of the notice of
termination as if that date had been originally fixed in this Lease for the
expiration of the Term and, if the Premises is untenantable in whole or in part
following the casualty, the rent payable during the period in which the Premises
is untenantable shall be reduced to such extent, if any, as may be fair and
reasonable under all of the circumstances.

 

12.2                        If this Lease is not terminated pursuant to
Paragraph 12.1, then Landlord shall proceed with all due diligence to repair and
restore the Building or Premises, as the case may be (except that Landlord may
elect not to rebuild if such damage occurs during the last year of the Term
exclusive of any option which is unexercised at the date of such damage).  If
this Lease shall not be terminated pursuant to this Article 12 and if the
Premises is untenantable in whole or in part following the casualty, the rent
payable during the period in which the Premises is untenantable shall be reduced
to such extent, if any, as may be fair and reasonable under all of the
circumstances.

 

12.3                        In the event that Landlord should fail to complete
such repairs and material restoration within one hundred eighty (180) days after
the date of such damage, Tenant may at its option and as its sole remedy
terminate this Lease by delivering written notice to Landlord, whereupon the
Lease shall end on the date of such notice as if the date of such notice were
the date originally fixed in this Lease for the expiration of the Term; provided
however, that if construction is delayed because of changes, deletions, or
additions in construction requested by Tenant, strikes, lockouts, casualties,
acts of God, war, material or labor shortages, governmental regulation or
control or other causes beyond the reasonable control of Landlord, the period
for restoration, repair or rebuilding shall be extended for the amount of time
Landlord is so delayed.  Notwithstanding the above, if Landlord delivers to
Tenant a notice setting forth a new projected date for completion of the
material restoration of the Premises (such notice shall be accompanied by an
explanation for the revised date), then Tenant shall have fifteen (15) days
thereafter to exercise its right to terminate; if Tenant does not exercise its
right to terminate within such

 

13

--------------------------------------------------------------------------------


 

fifteen (15) day period it shall be deemed to have agreed to allow Landlord
until the date set forth in Landlord’s notice to materially restore the Premises
and may not thereafter exercise this right to terminate unless and until
Landlord has failed to materially restore by such later date.

 

12.4                        In no event shall Landlord be required to rebuild,
repair or replace any Alterations which may have been placed in or about the
Premises by Tenant.  Any insurance which may be carried by Landlord or Tenant
against loss or damage to the Building or Premises shall be for the sole benefit
of the party carrying such insurance and under its sole control.

 

12.5                        Notwithstanding anything herein to the contrary, in
the event the holder of any indebtedness secured by a mortgage or deed of trust
covering the Premises, Building or Property requires that any insurance proceeds
be applied to such indebtedness, then Landlord shall have the right to terminate
this Lease by delivering written notice to Tenant within fifteen (15) days after
such requirement is made by any such holder, whereupon the Lease shall end on
the date of such notice as if the date of such notice were the date originally
fixed in this Lease for the expiration of the Term.

 

12.6                        Each of Landlord and Tenant hereby releases the
other from any and all liability or responsibility to the other or anyone
claiming through or under them by way of subrogation or otherwise for any loss
or damage to property caused by fire, extended coverage perils, vandalism or
malicious mischief, sprinkler leakage or any other perils insured in policies of
insurance covering such property (or which would have been insured if coverage
required herein had been carried), even if such loss or damage shall have been
caused by the fault or negligence of the other party, or anyone for whom such
party may be responsible, including any other tenants or occupants of the
remainder of the Building; provided, however, that this release shall be
applicable and in force and effect only to the extent that such release shall be
lawful at that time and in any event only with respect to loss or damage
occurring during such times as the releasor’s policies shall contain a clause or
endorsement to the effect that any such release shall not adversely affect or
impair said policies or prejudice the right of the releasor to recover
thereunder and then only to the extent of the insurance proceeds payable under
such policies.  Each of Landlord and Tenant agrees that it will require its
insurance carriers to include in its policies such a clause or endorsement.

 

12.7                        In the event of any damage or destruction to the
Building or Premises, Tenant shall, upon notice from Landlord, remove forthwith,
at its sole cost and expense, such portion or all of the property belonging to
Tenant from such portion or all of the Building or Premises as Landlord shall
request.

 

Article 13.                                     Liability

 

Landlord shall not be liable for and Tenant will indemnify and hold Landlord
harmless from any loss, liability, costs and expenses, including reasonable
attorney’s fees, arising out of any claim of injury or damage on or about the
Premises caused by the negligence or misconduct or breach of this Lease by
Tenant, its employees, subtenants, invitees or by any other person entering the
Premises, Building or Development under express or implied invitation of Tenant
or arising out of Tenant’s use of the Premises.  Landlord shall not be liable to
Tenant or Tenant’s agents, employees, invitees or any person entering upon the
Development in whole or in part

 

14

--------------------------------------------------------------------------------


 

because of Tenant’s use of the Premises for any damage to persons or property
due to condition, design, or defect in the Building or its mechanical systems
which may exist or occur, and Tenant assumes all risks of damage to such persons
or property.  Landlord shall not be liable or responsible for any loss or damage
to any property or person occasioned by theft, fire, act of God, public enemy,
injunction, riot, strike, insurrection, war, court order, requisition or order
of governmental body or authority, or other matter beyond control of Landlord,
or for any injury or damage or inconvenience, which may arise through repair or
alteration of any part of the Building, or failure to make repairs, or from any
cause whatever except Landlord’s willful acts or gross negligence.  Tenant shall
procure and maintain throughout the term of this Lease a policy of insurance, in
form and substance satisfactory to Landlord, at Tenant’s sole cost and expense,
insuring both Landlord and Tenant against all claims, demands or actions arising
out of or in connection with:  (a) the Premises; (b) the condition of the
Premises; (c) Tenant’s operations in and maintenance and use of the Premises;
and (d) Tenant’s liability assumed under this Lease; the limits of such policy
to be in the amount of not less than $1,000,000 per occurrence in respect of
injury to persons (including death) and in the amount of not less than $500,000
per occurrence in respect of property damage or destruction, including loss of
use thereof.  Such policy shall be procured by Tenant from responsible insurance
companies satisfactory to Landlord.  A certified copy of such policy, together
with receipt evidencing payment of the premium, shall be delivered to Landlord
prior to the Commencement Date.  Not less than thirty (30) days prior to the
expiration date of such policy, a certified copy of a renewal thereof (bearing
notations evidencing the payment of the renewal premium) shall be delivered to
Landlord.  Such policy shall further provide that not less than thirty (30)
days’ written notice shall be given to Landlord before such policy may be
cancelled or changed to reduce the insurance coverage provided thereby.

 

Article 14.                                     Condemnation

 

14.1                        If any substantial part of the Building or Premises
should be taken for any public or quasi-public use under Laws or by private
purchase in lieu thereof (a “Taking”) and the Taking would prevent or materially
interfere with the use of the Building or Premises for the purpose for which it
is then being used, this Lease shall terminate effective when the Taking shall
occur in the same manner as if the date of such Taking were the date originally
fixed in this Lease for the expiration of the Term.

 

14.2                        If part of the Building or Premises shall be taken
in a Taking, and this Lease is not terminated as provided in Paragraph 14.1,
this Lease shall not terminate but the rent payable hereunder during the
unexpired portion of this Lease shall be reduced to such extent, if any, as may
be fair and reasonable under all of the circumstances and Landlord shall
undertake to restore the Building and Premises to a condition suitable for
Tenant’s use, as near to the condition thereof immediately prior to such Taking
as is reasonably feasible under all the circumstances.

 

14.3                        In the event of any such Taking, Landlord and Tenant
shall each be entitled to receive and retain such separate awards and/or portion
of lump sum awards as may be allocated to their respective interests in any
condemnation proceedings; provided that Tenant shall not be entitled to receive
any award for Tenant’s loss of its leasehold interest, the right to such award
being hereby assigned by Tenant to Landlord.

 

15

--------------------------------------------------------------------------------


 

Article 15.                                     Holding Over

 

Tenant will, at the termination of this Lease by lapse of time or otherwise,
yield up immediate possession of the Premises to Landlord.  If Tenant retains
possession of the Premises or any part thereof after such termination, then
Landlord may, at its option, serve written notice upon Tenant that such holding
over constitutes any one of (a) creation of a tenancy at sufferance,
(b) creation of a month to month tenancy, or (c) if such hold over continues for
sixty (60) days, renewal of this Lease for one year, and from year to year
thereafter, in any case upon the terms and conditions set forth in this Lease;
provided, however, that the rental shall, in addition to all other sums which
are to be paid by Tenant hereunder, be equal to double the rental being paid
under this Lease immediately prior to such termination.  If no such notice is
served, then a tenancy at sufferance shall be deemed to be created at the rent
in the preceding sentence.  Tenant shall also pay to Landlord all damages
sustained by Landlord resulting from retention of possession by Tenant,
including the loss of any proposed subsequent tenant for any portion of the
Premises.  The provisions of this Article shall not constitute a waiver by
Landlord of any right of re-entry as herein set forth; nor shall receipt of any
rent or any other act in apparent affirmance of the tenancy operate as a waiver
of the right to terminate this Lease for a breach of any of the terms,
covenants, or obligations herein on Tenant’s part to be performed.

 

Article 16.                                     Quiet Enjoyment

 

Landlord represents and warrants that it has full right and authority to enter
into this Lease and that Tenant, while paying the rental and performing its
other covenants and agreements herein set forth, shall peaceably and quietly
have, hold and enjoy the Premises for the Term without hindrance or molestation
from Landlord subject to the terms and provisions of this Lease.  Landlord shall
not be liable for any interference or disturbance by other tenants or third
persons, nor shall Tenant be released from any of the obligations of this Lease
because of such interference or disturbance.

 

Article 17.                                     Events of Default.

 

Each of the following events shall be deemed to be an “event of default” by
Tenant under this Lease:

 

17.1                        Tenant shall fail to pay when or before due any sum
of money becoming due to be paid to Landlord hereunder, whether such sum be any
installment of the rent herein reserved, any other amount treated as additional
rent hereunder, or any other payment or reimbursement to Landlord required
herein, whether or not treated as additional rent hereunder, and such failure
shall continue for a period of five (5) days from the date such payment was due;

 

17.2                        Tenant shall fail to comply with any term, provision
or covenant of this Lease other than by failing to pay when or before due any
sum of money becoming due to be paid to Landlord hereunder, and shall not cure
such failure within twenty (20) days (forthwith, if the default involves a
hazardous condition) after written notice thereof to Tenant;

 

17.3                        Tenant shall fail to vacate the Premises immediately
upon termination of this Lease, by lapse of time or otherwise;

 

16

--------------------------------------------------------------------------------


 

17.4                        The leasehold interest of Tenant shall be levied
upon under execution or be attached by process of law or Tenant shall fail to
contest diligently the validity of any lien or claimed lien and give sufficient
security to Landlord to insure payment thereof or shall fail to satisfy any
judgment rendered thereon and have the same released, and such default shall
continue for ten (10) days after written notice thereof to Tenant;

 

17.5                        Tenant shall become insolvent, admit in writing its
inability to pay its debts generally as they become due, file a petition in
bankruptcy or a petition to take advantage of any insolvency statute, make an
assignment for the benefit of creditors, make a transfer in fraud of creditors,
apply for or consent to the appointment of a receiver of itself or of the whole
or any substantial part of its property, or file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, as now in
effect or hereafter amended, or any other applicable law or statute of the
United States or any state thereof;

 

17.6                        A court of competent jurisdiction shall enter an
order, judgment or decree adjudicating Tenant a bankrupt, or appointing a
receiver of Tenant, or of the whole or any substantial part of its property,
without the consent of Tenant, or approving a petition filed against Tenant
seeking reorganization or arrangement of Tenant under the bankruptcy laws of the
United States, as now in effect or hereafter amended, or any state thereof, and
such order, judgment or decree shall not be vacated or set aside or stayed
within thirty (30) days from the date of entry thereof.

 

Article 18.                                     Remedies

 

Upon the occurrence of an event of default, Landlord shall have the option to
pursue any one or more of the following remedies without any notice or demand
whatsoever:

 

18.1                        Landlord may, at its election, terminate this Lease
or terminate Tenant’s right to possession only, without terminating the Lease;

 

18.2                        Upon any termination of this Lease, whether by lapse
of time or otherwise, or upon any termination of Tenant’s right to possession
without termination of the Lease, Tenant shall surrender possession and vacate
the Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event with or without process of law and to repossess Landlord
of the Premises as of Landlord’s former estate and to expel or remove Tenant and
any others who may be occupying or within the Premises and to remove any and all
property therefrom, without being deemed in any manner guilty of trespass,
eviction or forcible entry or detainer, and without incurring any liability for
any damage resulting therefrom, Tenant hereby waiving any right to claim damage
for such reentry and expulsion, and without relinquishing Landlord’s right to
rent or any other right given to Landlord hereunder or by operation of law;

 

18.3                        Upon any termination of this Lease, whether by lapse
of time or otherwise, Landlord shall be entitled to recover as damages, all
rent, including any amounts treated as additional rent hereunder, and other sums
due and payable by Tenant on the date of termination, plus the sum of (1) an
amount equal to the then present value of the rent, including any amounts
treated as additional rent hereunder, and other sums provided herein to be paid
by Tenant for the

 

17

--------------------------------------------------------------------------------


 

residue of the Term, less the then present value of the fair rental value of the
Premises for such residue (taking into account the time and expense necessary to
obtain a replacement tenant or tenants, including expenses hereinafter described
relating to recovery of the Premises, preparation for reletting and for
reletting itself), and (2) the cost of performing any other covenants which
would have otherwise been performed by Tenant;

 

18.4

 

18.4.1.           Upon any termination of Tenant’s right to possession only
without termination of the Lease, Landlord may, at Landlord’s option, enter into
the Premises, remove Tenant’s signs and other evidences of tenancy, and take and
hold possession thereof as provided in Paragraph 18.2, without such entry and
possession terminating the Lease or releasing Tenant, in whole or in part, from
any obligation, including Tenant’s obligation to pay the rent, including any
amounts treated as additional rent, hereunder for the full term.  In any such
case Tenant shall pay forthwith to Landlord, if Landlord so elects, a sum equal
to the entire amount of the rent, including any amounts treated as additional
rent hereunder, for the residue of the Term plus any other sums provided herein
to be paid by Tenant for the remainder of the Term, to be used by Landlord as a
deposit against Tenant’s obligations under Subparagraph 18.4.2;

 

18.4.2.           Landlord shall use reasonable efforts to relet the Premises or
any part thereof for such rent and upon such terms as Landlord, in its
reasonable discretion, shall determine.  Landlord and Tenant agree that Landlord
may relet the Premises for a greater or lesser term than that remaining under
this Lease, relet the Premises as a part of a larger area, or change the
character or use made of the Premises.  Landlord and Tenant further agree that
Landlord shall only be required to use the same efforts Landlord then uses to
lease other properties Landlord owns or manages (or if the Premises is then
managed for Landlord, then Landlord will instruct such manager to use the same
efforts such manager then uses to lease other space or properties which it owns
or manages); provided, however, that Landlord (or its manager) shall not be
required to give any preference or priority to the showing or leasing of the
Premises over any other space that Landlord (or its manager) may be leasing or
have available and may place a suitable prospective tenant in any such available
space regardless of when such alternative space becomes available; provided,
further, that Landlord shall not be required to observe any instruction given by
Tenant about such reletting or accept any tenant offered by Tenant.  In any such
case, Landlord may, but shall not be required to, make repairs, alterations and
additions in or to the Premises and redecorate the same to the extent Landlord
deems necessary or desirable, and Tenant shall, upon demand, pay the cost
thereof, together with Landlord’s expenses of reletting, including, without
limitation, any broker’s commission incurred by Landlord.  If the consideration
collected by Landlord upon any such reletting plus any sums previously collected
from Tenant are not sufficient to pay the full amount of all rent, including any
amounts treated as additional rent hereunder and other sums reserved in this
Lease for the remaining Term, together with the costs of repairs, alterations,
additions, redecorating, and Landlord’s expenses of reletting and the collection
of the rent accruing therefrom (including reasonable attorney’s fees and
broker’s commissions), Tenant shall pay to Landlord the amount of such
deficiency upon demand and Tenant agrees that Landlord may file suit to recover
sums falling due under this section from time to time;

 

18

--------------------------------------------------------------------------------


 

18.5                        Landlord may, at Landlord’s option, enter into and
upon the Premises, with or without process of law, if Landlord determines in its
sole discretion that Tenant is not acting within a commercially reasonable time
to maintain, repair or replace anything for which Tenant is responsible
hereunder and correct the same, without being deemed in any manner guilty of
trespass, eviction or forcible entry and detainer and without incurring any
liability for any damage resulting therefrom and Tenant agrees to reimburse
Landlord, on demand, as additional rent, for any expenses which Landlord may
incur in thus effecting compliance with Tenant’s obligations under this Lease;

 

18.6                        Any and all property which may be removed from the
Premises by Landlord pursuant to the authority of the Lease or of law, to which
Tenant is or may be entitled, may be handled, removed and stored, as the case
may be, by or at the direction of Landlord at the risk, cost and expense of
Tenant, and Landlord shall in no event be responsible for the value,
preservation or safekeeping thereof.  Tenant shall pay to Landlord, upon demand,
any and all expenses incurred in such removal and all storage charges against
such property so long as the same shall be in Landlord’s possession or under
Landlord’s control.  Any such property of Tenant not retaken by Tenant from
storage within thirty (30) days after removal from the Premises shall, at
Landlord’s option, be deemed conveyed by Tenant to Landlord under this Lease as
by a bill of sale without further payment or credit by Landlord to Tenant.

 

18.7                        In the event Tenant fails to pay any installment of
rent, including any amount treated as additional rent, or other sums hereunder
as and when such installment or other charge is due, Tenant shall pay to
Landlord on demand a late charge in an amount equal to five percent (5%) of such
installment or other charge overdue in any month and five percent (5%) each
month thereafter until paid in full to help defray the additional cost to
Landlord for processing such late payments, and such late charge shall be
additional rent hereunder and the failure to pay such late charge within ten
(10) days after demand therefor shall be an additional event of default.  The
provision for such late charge shall be in addition to all of Landlord’s other
rights and remedies hereunder or at law and shall not be construed as liquidated
damages or as limiting Landlord’s remedies in any manner.

 

18.8                        Pursuit of any of the foregoing remedies shall not
preclude pursuit of any of the other remedies herein provided or any other
remedies provided by law (all such remedies being cumulative), nor shall pursuit
of any remedy herein provided constitute a forfeiture or waiver of any rent due
to Landlord hereunder or of any damages accruing to Landlord by reason of the
violation of any of the terms, provisions and covenants herein contained.  No
act or thing done by Landlord or its agents during the term hereby granted shall
be deemed a termination of this Lease or an acceptance of the surrender of the
Premises, and no agreement to terminate this Lease or accept a surrender of said
Premises shall be valid unless in writing signed by Landlord.  No waiver by
Landlord of any violation or breach of any of the terms, provisions and
covenants herein contained shall be deemed or construed to constitute a waiver
of any other violation or breach of any of the terms, provisions and covenants
herein contained.  Landlord’s acceptance of the payment of rental or other
payments hereunder after the occurrence of an event of default shall not be
construed as a waiver of such default, unless Landlord so notifies Tenant in
writing.  Forbearance by Landlord in enforcing one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default or of Landlord’s right to enforce any such
remedies with respect to such default or any subsequent

 

19

--------------------------------------------------------------------------------


 

default.  If, on account of any breach or default by Tenant in Tenant’s
obligations under the terms and conditions of this Lease, it shall become
necessary or appropriate for Landlord to employ or consult with an attorney
concerning or to enforce or defend any of Landlord’s rights or remedies
hereunder, Tenant agrees to pay any attorney’s fees so incurred.  Without
limiting the foregoing, Tenant hereby expressly waives any right to trial by
jury.

 

Article 19.                                     Tenant’s Bankruptcy Or
Insolvency.

 

If at any time and for so long as Tenant shall be subjected to the provisions of
the United States Bankruptcy Code or other law of the United States or any state
thereof for the protection of debtors as in effect at such time (each a
“Debtor’s Law”), Tenant, Tenant as debtor-in-possession, and any trustee or
receiver of Tenant’s assets (each a “Tenant’s Representative”) shall have no
greater right to assume or assign this Lease or any interest in this Lease, or
to sublease any of the Premises then accorded to Tenant in Article 11, except to
the extent Landlord shall be required to permit such assumption, assignment or
sublease by the provisions of such Debtor’s Law.  Without limitation of the
generality of the foregoing, any right of any Tenant’s Representative to assume
or assign this Lease or to sublease any of the Premises shall be subject to the
conditions that:

 

19.1                        Such Debtor’s Law shall provide to Tenant’s
Representative a right of assumption of this Lease which Tenant’s Representative
shall have timely exercised and Tenant’s Representative shall have fully cured
any default of Tenant under this Lease.

 

19.2                        Tenant’s Representative or the proposed assignee, as
the case shall be, shall have deposited with Landlord as security for the timely
payment of rent an amount equal to the larger of:  (a) three months’ rent and
other monetary charges accruing under this Lease; and (b) any sum specified in
Article 3; and shall have provided Landlord with adequate other assurance of the
future performance of the obligations of the Tenant under this Lease.  Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.

 

19.3                        The assumption or any contemplated assignment of
this Lease or subleasing any part of the Premises, as shall be the case, will
not breach any provision in any other lease, mortgage, financing agreement or
other agreement by which Landlord is bound.

 

19.4                        Landlord shall have, or would have had absent the
Debtor’s Law, no right under Article XI to refuse consent to the proposed
assignment or sublease by reason of the identity or nature of the proposed
assignee or sublessee or the proposed use of the Premises concerned.

 

20

--------------------------------------------------------------------------------


 

Article 20.                                     Mortgages

 

Tenant accepts this Lease subject and subordinate to any mortgages and deed of
trust now or at any time hereafter constituting a lien or charge upon the
Property, or the improvements situated thereon, provided, however, that if the
mortgagee, trustee, or holder of any such mortgage or deed of trust
(“Mortgagee”) elects to have Tenant’s interest in this Lease superior to any
such instrument, then by notice to Tenant from such Mortgagee, this Lease shall
be deemed superior to such lien whether this Lease was executed before or after
said mortgage or deed of trust.  Tenant shall at any time hereafter on demand
execute any instruments, releases or other documents which may be required by
any such Mortgagee for the purpose of subjecting and subordinating this Lease to
the lien of any such mortgage or for the purpose of evidencing the superiority
of this Lease to the lien of any such mortgage, as may be the case.

 

Article 21.                                     Mechanic’s and Other Liens

 

Tenant shall have no authority, express or implied, to create or place any lien
or encumbrance of any kind or nature whatsoever upon, or in any manner to bind,
the interest of Landlord in the Premises or to charge the rentals payable
hereunder for any claim in favor of any person dealing with Tenant, including
those who may furnish materials or perform labor for any construction or
repairs, and each such claim shall affect and each such lien shall attach to, if
at all, only the leasehold interest granted to Tenant by this Lease.  Tenant
covenants and agrees that it will pay or cause to be paid all sums legally due
and payable by it on account of any labor performed or materials furnished in
connection with any work performed on the Premises on which any lien is or can
be validly and legally asserted against its leasehold interest in the Premises
or the improvements thereon and that it will save and hold Landlord harmless
from any and all loss, liability, cost or expense based on or arising out of
asserted claims or liens against the leasehold estate or against the right,
title and interest of the Landlord in the Premises or under the terms of this
Lease.  Tenant will not permit any mechanic’s lien or liens or any other liens
which may be imposed by law affecting Landlord’s or its Mortgagees’ interest in
the Premises or the Building to be placed upon the Premises or the Building
arising out of any action or claimed action by Tenant, and in case of the filing
of any such lien Tenant will promptly pay same.  If any such lien shall remain
in force and effect for twenty (20) days after written notice thereof from
Landlord to Tenant, Landlord shall have the right and privilege of paying and
discharging the same or any portion thereof without inquiry as to the validity
thereof, and any amounts so paid, including expenses and interest, shall be so
much additional rent hereunder due from Tenant to Landlord and shall be paid to
Landlord immediately on rendition of bill therefor.  Notwithstanding the
foregoing, Tenant shall have the right to contest any such lien in good faith
and with all due diligence so long as any such contest, or action taken in
connection therewith, protects the interest of Landlord and Landlord’s Mortgagee
in the Premises, and Landlord and any such Mortgagee are, by the expiration of
said twenty (20) day period, furnished such protection, and indemnification
against any loss, liability, cost or expense related to any such lien and the
contest thereof as are satisfactory to Landlord and any such Mortgagee.

 

Article 22.                                     Notices

 

Any notice or document required or permitted to be delivered under this Lease
shall be addressed to the intended recipient, shall be transmitted personally,
by fully prepaid registered or

 

21

--------------------------------------------------------------------------------


 

certified United States Mail return receipt requested, or by reputable
independent contract delivery service furnishing a written record of attempted
or actual delivery, and shall be deemed to be delivered when tendered for
delivery to the addressee at its address set forth in Article 1, or at such
other address as it has then last specified by written notice delivered in
accordance with this Article 22, or if to Tenant at either its aforesaid address
or its last known registered office or home of a general partner or individual
owner, whether or not actually accepted or received by the addressee.  All
parties included within the terms “Landlord” and “Tenant,” respectively, shall
be bound by notices given in accordance with the provisions of this Article to
the same effect as if each had received such notice.

 

Article 23.                                     Substitution of Premises

 

At any time after date of execution of this Lease, Landlord may substitute for
the Premises, other premises in the Development (the “new premises”), in which
event the new premises shall be deemed to be the Premises for all purposes under
this Lease, provided:  (1) the new premises shall be located in the Riverwalk
Complex and shall be substantially similar to the Premises in square footage,
windowline and appropriateness for the use of Tenant’s purposes; (2) if Tenant
is then occupying the Premises, Landlord shall pay the expense of moving Tenant,
its property and equipment (including cable and wiring) to the new premises and
such moving shall be done at such time and in such manner so as to cause the
least inconvenience to Tenant; (3) Landlord shall give to Tenant not less than
thirty (30) days’ prior written notice of such substitution; and (4) Landlord
shall, at its sole cost, improve the new premises with improvements
substantially similar to those located in the Premises.  Landlord shall replace
Tenant’s current inventory of paper goods bearing it’s old address.  If Landlord
chooses to substitute Tenant’s premises and such substitution takes place within
the last six (6) months of the original lease term, then either Tenant or
Landlord shall have the option to terminate this Lease with thirty (30) days
prior written notice to the other Party.

 

Article 24.                                     Certain Rights Reserved To The
Landlord

 

The Landlord reserves and may exercise the following rights without affecting
Tenant’s obligations hereunder:

 

24.1                        to change the name or street address of the
Building;

 

24.2                        to install and maintain a sign or signs on the
exterior of the Building;

 

24.3                        to have access for the Landlord and the other
tenants of the Building to any mail chutes located on the Premises according to
the rules of the United States Post Office;

 

24.4                        to designate all sources furnishing sign painting
and lettering, ice, drinking water, towels, coffee cart service and toilet
supplies, lamps and bulbs used on the Premises;

 

24.5                        to retain at all times pass keys to the Premises;

 

24.6                        to grant to anyone the exclusive right to conduct
any particular business or undertaking in the Building;

 

22

--------------------------------------------------------------------------------


 

24.7                        to close the Building after regular working hours
and on the legal holidays subject, however, to Tenant’s right to admittance,
under such reasonable regulations as Landlord may prescribe from time to time,
which may include by way of example but not of limitation, that persons entering
or leaving the Building identify themselves to a watchman by registration or
otherwise and that said persons establish their right to enter or leave the
Building;

 

24.8                        to take any and all measures, including inspections,
repairs, alterations, decorations, additions and improvements to the Premises or
Building, as may be necessary or desirable for the safety, protection or
preservation of the Premises or Building or the Landlord’s interests, or as may
be necessary or desirable in the operation of the Building; and

 

24.9                        to add, remove or modify buildings, roadways,
walkways, landscaping, lakes, grading and other improvements in or to the
Development.

 

Landlord may enter upon the Premises and may exercise any or all of the
foregoing rights hereby reserved without being deemed guilty of an eviction or
disturbance of Tenant’s use or possession and without being liable in any manner
to Tenant and without abatement of rent or affecting any of Tenant’s obligations
hereunder.

 

Article 25.                                     Miscellaneous

 

25.1                        Words of any gender used in this Lease shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, unless the context otherwise requires.

 

25.2                        The terms, provisions and covenants and conditions
contained in this Lease shall apply to, inure to the benefit of, and be binding
upon, the parties hereto and upon their respective heirs, legal representatives,
successors and permitted assigns, except as otherwise expressly provided
herein.  Landlord shall have the right to assign any of its rights and
obligations under this Lease and Landlord’s grantee or Landlord’s successor
shall upon such assignment, become “Landlord” hereunder, thereby freeing and
relieving the grantor or assignor of all covenants and obligations of “Landlord”
hereunder; provided, however, that no successor Landlord shall be responsible
for the return of any security deposit provided for pursuant to Paragraph 3.2
unless such successor receives the deposit.  Tenant agrees to furnish promptly
upon demand, a corporate resolution, proof of due authorization by partners, or
other appropriate documentation evidencing the due authorization of Tenant to
enter into this Lease.  Nothing herein contained shall give any other tenant in
the Building of which the Premises is a part any enforceable rights either
against Landlord or Tenant as a result of the covenants and obligations of
either party set forth herein.

 

25.3                        The captions inserted in this Lease are for
convenience only and in no way define, limit or otherwise describe the scope or
intent of this Lease, or any provision hereof.

 

25.4                        Tenant shall at any time and from time to time
within ten (10) days after written request from Landlord execute and deliver to
Landlord or any prospective Landlord or Mortgagee or prospective Mortgagee a
sworn and acknowledged estoppel certificate, in form reasonably satisfactory to
Landlord and/or Landlord’s Mortgagee or prospective Mortgagee certifying and
stating as follows:  (1) this Lease has not been modified or amended (or if

 

23

--------------------------------------------------------------------------------


 

modified or amended, setting forth such modifications or amendments); (2) this
Lease (as so modified or amended) is in full force and effect (or if not in full
force and effect, the reasons therefor); (3) the Tenant has no offsets or
defenses to its performance of the terms and provisions of this Lease, including
the payment of rent (or if there are any such defenses or offsets, specifying
the same); (4) Tenant is in possession of the Premises if such be the case;
(5) if an assignment of rents or leases has been served upon Tenant by a
Mortgagee or prospective Mortgagee, Tenant has received such assignment and
agrees to be bound by the provisions thereof; and (6) any other accurate
statements reasonably required by Landlord or its Mortgagee or prospective
Mortgagee.  It is intended that any such statement delivered pursuant to this
subsection may be relied upon by any prospective purchaser or Mortgagee and
their respective successors and assigns and Tenant shall be liable for all loss,
cost or expense resulting from the failure of any sale or funding of any loan
caused by any material misstatement contained in such estoppel certificate. 
Tenant hereby irrevocably appoints Landlord or if Landlord is a trust,
Landlord’s beneficiary, as attorney-in-fact for the Tenant with full power and
authority to execute and deliver in the name of Tenant such estoppel certificate
if Tenant fails to deliver the same within such ten (10) day period and such
certificate as signed by Landlord or Landlord’s beneficiary, as the case may be,
shall be fully binding on Tenant, if Tenant fails to deliver a contrary
certificate within five (5) days after receipt by Tenant of a copy of the
certificate executed by Landlord or Landlord’s beneficiary, as the case may be,
on behalf of Tenant.  In addition to any other remedy Landlord may have
hereunder, Landlord may, at its option, if Tenant does not deliver to Landlord
an estoppel certificate as set forth above within fifteen (15) days after Tenant
is requested to do so, cancel this Lease effective the last day of the then
current month, without incurring any liability on account thereof, and the Term
is expressly limited accordingly.

 

25.5                        Tenant shall, from time to time, upon the written
request of Landlord, deliver to or cause to be delivered to Landlord or its
designee then current financial statements (including a statement of operations
and balance sheet and statement of cash flows) certified as accurate by a
certified public accountant and prepared in conformance with generally accepted
accounting principles for (i) Tenant, (ii) any entity which owns a controlling
interest in Tenant, (iii) any entity the controlling interest of which is owned
by Tenant, (iv) any successor entity to Tenant by merger or operation of law,
and (v) any guarantor of this Lease

 

25.6                        This Lease may not be altered, changed or amended
except by an instrument in writing signed by both parties hereto.

 

25.7                        All obligations of Tenant hereunder not fully
performed as of the expiration of earlier termination of the Term shall survive
the expiration or earlier termination of the Term, including without limitation,
all payment obligations with respect to Taxes and Operating Costs and all
obligations concerning the condition of the Premises.  Upon the expiration or
earlier termination of the Term, Tenant shall pay to Landlord the amount, as
estimated by Landlord, necessary:  (1) to repair and restore the Premises as
provided herein; and (2) to discharge Tenant’s obligation for unpaid Taxes,
Operating Costs or other amounts due Landlord.  All such amounts shall be used
and held by Landlord for payment of such obligations of Tenant, with Tenant
being liable for any additional costs upon demand by Landlord, or with any
excess to be returned to Tenant after all such obligations have been determined
and satisfied.  Any security

 

24

--------------------------------------------------------------------------------


 

deposit held by Landlord shall be credited against the amount payable by Tenant
under this Paragraph 25.7.

 

25.8                        If any clause, phrase, provision or portion of this
Lease or the application thereof to any person or circumstance shall be invalid
or unenforceable under applicable Laws, such event shall not affect, impair or
render invalid or unenforceable the remainder of this Lease nor any other
clause, phrase, provision or portion hereof, nor shall it affect the application
of any clause, phrase, provision or portion hereof to other persons or
circumstances, and it is also the intention of the parties to this Lease that in
lieu of each such clause, phrase, provision or portion of this Lease that is
invalid or unenforceable, there be added as a part of this Lease a clause,
phrase, provision or portion as similar in terms to such invalid or
unenforceable clause, phrase, provision or portion as may be possible and be
valid and enforceable.

 

25.9                        Submission of this Lease shall not be deemed to be a
reservation of the Premises.  Landlord shall not be bound hereby until its
delivery to Tenant of an executed copy hereof signed by Landlord, already having
been signed by Tenant, and until such delivery Landlord reserves the right to
exhibit and lease the Premises to other prospective tenants.  Notwithstanding
anything contained herein to the contrary, Landlord may withhold delivery of
possession of the Premises from Tenant until such time as Tenant has paid to
Landlord the security deposit required by Paragraph 3.2, the first month’s rent
as set forth in Paragraph 3.1, and any sum owed pursuant to this Lease.

 

25.10                 Whenever a period of time is herein prescribed for action
to be taken by Landlord, the Landlord shall not be liable or responsible for,
and there shall be excluded from the computation for any such period of time,
any delays due to causes of any kind whatsoever which are beyond the control of
Landlord.

 

25.11                 If there be more than one Tenant, the obligations
hereunder imposed upon Tenant shall be joint and several.  Any indemnification
of, insurance of, or option granted to Landlord shall also include or be
exercisable by Landlord’s trustee, beneficiary, agents and employees, as the
case may be.

 

25.12                 Each of the parties (1) represents and warrants to the
other that it has not dealt with any broker or finder in connection with this
Lease, except as described in Article 1; and (2) indemnifies and holds the other
harmless from any and all losses, liability, costs or expenses (including
attorneys’ fees) incurred as a result of an alleged breach of the foregoing
warranty.  Landlord agrees to promptly pay the broker, if any, listed in
Article 1.

 

25

--------------------------------------------------------------------------------


 

Article 26.                                     Landlord’s Exculpation

 

It is expressly understood and agreed that nothing in this Lease shall be
construed as creating any liability whatsoever against the Landlord, or its
successors and assigns, personally, and in particular without limiting the
generality of the foregoing, there shall be no personal liability to pay any
indebtedness accruing hereunder or to perform any covenant, either express or
implied, herein contained, and that all personal liability of Landlord, or its
successors and assigns, of every sort, if any, is hereby expressly waived by
Tenant, and every person now or hereafter claiming any right or security
hereunder, and that so far as Landlord, or its successors and assigns, is
concerned the owner of any indebtedness or liability accruing hereunder shall
look solely to Landlord’s interest in the Building for the payment thereof.

 

TENANT:

LANDLORD:

 

 

RestorGenex Corporation

 

Riverwalk South, L.L.C., an Illinois limited liability company

 

 

 

BY: HP Riverwalk Land Limited Partnership, an Illinois limited partnership, its
Manager

 

 

 

BY: Hamilton Partners Office Division #1, Inc., an Illinois corporation, Its
sole general partner

 

 

By:

/s/ Phillip B. Donenberg

 

By:

/s/ Timothy B. Beechick

Title:

CFO

 

Title:

Vice President

Date:

September 3, 2014

 

Date:

September 4, 2014

 

 

 

 

FEIN:

 

 

 

 

26

--------------------------------------------------------------------------------


 

RIDER TO LEASE AGREEMENT

 

RENEWAL OPTION.  So long as this Lease is in full force and effect and provided
that Tenant is not in default beyond any applicable cure period of any terms and
conditions hereof and that there has not been (a) material adverse change in the
financial condition of Tenant as reasonably determined by Landlord, (b) neither
the Premises nor any part thereof have not been sublet, Tenant shall have the
option to extend the original term of this Lease for one (1) additional term of
three (3) years (the “Renewal Term”) by providing Landlord written notice of its
intent to renew no less than nine (9) months prior to the expiration date of the
current lease term.  Such renewal shall be on the same terms, covenants and
conditions as provided for in the original lease term, except that (1) no
further renewal terms shall be provided; (2) no termination options shall be
provided; and (3) the rental rate during the Renewal Term shall be adjusted to
the then Fair Market Rental Rate then in effect on equivalent properties, of
equivalent size, in equivalent areas, taking into account the length of the
lease, the length of the renewal term, the credit standing of the Tenant and the
scope of the leasehold improvements (the “Fair Market Rental Rate”). In no event
shall the base rental for the Renewal Term be less than the base rental
applicable to the immediately preceding lease period.

 

27

--------------------------------------------------------------------------------


 

EXHIBIT A
LEGAL DESCRIPTION OF THE PROPERTY

 

THAT PART OF LOT 1 AND OUTLOT “A” IN RIVERWALK UNIT - 1, BEING A SUBDIVISION OF
PART OF THE SOUTHEAST QUARTER OF SECTION 35, TOWNSHIP 43 NORTH, RANGE 11, EAST
OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED NOVEMBER
16, 1989 AS DOCUMENT NO.  2851778, AND AMENDED BY CERTIFICATE OF CORRECTION
FILED JUNE 14, 1991 AS DOCUMENT NO.  3029425, DESCRIBED AS FOLLOWS:  BEGINNING
AT THE MOST NORTHERLY CORNER OF SAID LOT 1, BEING ALSO THE MOST EASTERLY CORNER
OF LOT 2 IN SAID RIVERWALK UNIT - 1; THENCE SOUTH 44 DEGREES 42 MINUTES 41
SECONDS EAST ALONG THE NORTHEASTERLY LINE OF SAID LOT 1, 139.03 FEET TO A POINT
OF CURVATURE IN SAID LINE; THENCE SOUTHEASTERLY ALONG THE NORTHEASTERLY LINE OF
SAID LOT 1, BEING A CURVED LINE CONVEX SOUTHWESTERLY AND HAVING A RADIUS OF
180.00 FEET, AN ARC DISTANCE OF 146.90 FEET TO A POINT OF TANGENCY IN SAID LINE
(THE CHORD OF SAID ARC BEARS SOUTH 68 DEGREES 05 MINUTES 27 SECONDS EAST, 142.86
FEET); THENCE NORTH 88 DEGREES 31 MINUTES 46 SECONDS EAST ALONG THE
NORTHEASTERLY LINE OF SAID LOT 1, 50.26 FEET TO A POINT OF CURVATURE IN SAID
LINE; THENCE SOUTHEASTERLY ALONG THE NORTHEASTERLY LINE OF SAID LOT 1, BEING A
CURVED LINE CONVEX NORTHEASTERLY AND HAVING A RADIUS OF 80.00 FEET, AN ARC
DISTANCE OF 128.12 FEET TO A POINT OF TANGENCY IN SAID LINE (THE CHORD OF SAID
ARC BEARS SOUTH 45 DEGREES 35 MINUTES 27 SECONDS EAST, 114.86 FEET); THENCE
SOUTH 00 DEGREES 17 MINUTES 19 SECONDS WEST ALONG THE EASTERLY LINE OF SAID LOT
1, 106.39 FEET TO AN ANGLE POINT IN SAID LINE; THENCE SOUTH 08 DEGREES 31
MINUTES 39 SECONDS WEST ALONG THE EASTERLY LINE OF SAID LOT 1, 133.53 FEET TO
THE MOST EASTERLY SOUTHEAST CORNER OF SAID LOT 1, BEING ALSO THE MOST EASTERLY
NORTHEAST CORNER OF OUTLOT “C” IN SAID RIVERWALK UNIT - 1; THENCE SOUTH 52
DEGREES 54 MINUTES 38 SECONDS WEST ALONG THE SOUTHEASTERLY LINE OF SAID LOT 1,
44.92 FEET TO A CORNER OF SAID LOT 1; THENCE NORTHWESTERLY ALONG THE SOUTHERLY
LINE OF SAID LOT 1, BEING A CURVED LINE CONVEX SOUTHWESTERLY AND HAVING A RADIUS
OF 1025.00 FEET, AN ARC DISTANCE OF 210.68 FEET TO A POINT OF TANGENCY IN SAID
LINE (THE CHORD OF SAID ARC BEARS NORTH 77 DEGREES 17 MINUTES 19 SECONDS WEST,
210.31 FEET); THENCE NORTH 71 DEGREES 24 MINUTES 01 SECONDS WEST ALONG THE
SOUTHERLY LINE OF SAID LOT 1, 40.60 FEET TO A SOUTHWEST CORNER OF SAID LOT 1,
BEING ALSO THE SOUTHEAST CORNER OF SAID OUTLOT “A”; THENCE CONTINUING NORTH 71
DEGREES 24 MINUTES 01 SECONDS WEST ALONG THE SOUTHERLY LINE OF SAID OUTLOT “A”,
108.98 FEET TO AN ANGLE POINT IN SAID LINE; THENCE NORTH 67 DEGREES 50 MINUTES
16 SECONDS WEST ALONG THE SOUTHERLY LINE OF SAID OUTLOT “A”, 213.36 FEET TO A
POINT OF CURVATURE IN SAID LINE; THENCE WESTERLY ALONG THE SOUTHERLY LINE OF
SAID OUTLOT “A”, BEING A CURVED LINE CONVEX NORTHERLY AND HAVING A RADIUS OF
275.00 FEET, AN ARC DISTANCE OF 71.24 FEET TO AN INTERSECTION WITH THE SOUTHERLY
EXTENSION OF THE WEST LINE OF SAID LOT 1; THENCE NORTH 00 DEGREES 17 MINUTES 19
SECONDS EAST ALONG THE SOUTHERLY EXTENSION OF THE WEST LINE OF SAID LOT 1 AND
ALONG THE WEST LINE OF SAID LOT 1, 173.78 FEET TO THE MOST WESTERLY NORTHWEST
CORNER OF SAID LOT 1; THE FOLLOWING 6 COURSES ARE ALONG THE NORTHERLY LINE OF
SAID LOT 1; THENCE SOUTH 89 DEGREES 42 MINUTES 41 SECONDS EAST,  30.83 FEET;
THENCE NORTH 45 DEGREES 17 MINUTES 19 SECONDS EAST,   7.07 FEET; THENCE SOUTH 89
DEGREES 42 MINUTES 41 SECONDS EAST,  25.75 FEET; THENCE NORTH 00 DEGREES 17
MINUTES 19 SECONDS EAST,   6.00 FEET; THENCE SOUTH 89 DEGREES 42 MINUTES 41
SECONDS EAST, 122.68 FEET; THENCE NORTH 45 DEGREES 17 MINUTES 19 SECONDS EAST,
171.05 FEET TO THE POINT OF BEGINNING,  IN LAKE COUNTY, ILLINOIS

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B
PLAN OF PREMISES

 

[g206402kk07i001.jpg]

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C
WORK LETTER

 

Landlord hereby agrees to provide the following tenant improvements necessary to
refit the leased premises:

 

1.              Steam clean the existing carpeting;

 

2.              Patch and then paint any existing holes in the walls of the
premises.

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D
RULES AND REGULATIONS

 

1.                                      The sidewalks, halls, passages,
elevators and stairways shall not be obstructed by Tenant or used for any
purpose other than for ingress to and egress from the Premises.  Landlord shall
retain the right to control access to the halls, passages, entrances, elevators,
stairways, and balconies, provided, that nothing herein contained shall be
construed to prevent such access to persons with whom Tenant normally deals in
the ordinary course of its business unless such persons are engaged in illegal
activities.  In case of invasion, mob, riot, public excitement, or other
commotion, Landlord reserves the right to prevent access to the Building during
the continuance of the same by closing the doors or otherwise, for the safety of
the tenants or Landlord and protection of property in the Building.  Tenant and
its employees shall not go upon the roof of the Building without the written
consent of the Landlord.

 

2.                                      The windows, glass lights, and any
skylights that reflect or admit light into the halls or other places of the
Buildings shall not be covered or obstructed, except that blackout shades will
be permitted.  The toilets, sinks and other water apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein.

 

3.                                      If Landlord, by a notice in writing to
Tenant, shall object to any curtain, blind, shade or screen attached to, or hung
in, or used in connection with, any window or door of the Premises, such use of
such curtain, blind, shade or screen shall be discontinued forthwith by Tenant. 
No awnings shall be permitted on any part of the Premises.  Tenant shall not
place or install any antennae or aerials or similar devices outside of the
Premises.

 

4.                                      Tenant shall not place a load upon any
floor of the Premises which exceeds the load per square foot which such floor
was designed to carry and which is allowed by law.  The moving of heavy objects
shall occur only between such hours as may be designated by, and only upon
previous notice to, the manager of the Building, and the persons employed to
move heavy objects in or out of the Building must be acceptable to Landlord.

 

5.                                      No animals (except Seeing Eye Dogs) may
be brought into or kept in or about the Building.

 

6.                                      Tenant shall not use or keep in the
Building any inflammables, including but not limited to kerosene, gasoline,
naphtha and benzene (except cleaning fluids in small quantities and when in
containers approved by the Board of Underwriters), or explosives or any other
articles of intrinsically dangerous nature, or use any method of heating other
than that supplied by Landlord.

 

7.                                      If Tenant desires telephone connections,
Landlord will direct electricians as to where and how the wires are to be
introduced to the Premises.  No boring or cutting for wires or otherwise shall
be made without specific directions from Landlord.

 

8.                                      Tenant, upon the termination of the
tenancy, shall deliver to the Landlord all the keys of offices, rooms and toilet
rooms which shall have been furnished Tenant or which Tenant

 

D-1

--------------------------------------------------------------------------------


 

shall have had made, and in the event of loss of any keys so furnished shall pay
the Landlord therefor.

 

9.                                      Tenant shall not put down any floor
covering in the Leased Premises without the Landlord’s prior approval of the
manner and method of applying such floor covering.

 

10.                               On Saturdays, Sundays and legal holidays, and
on other days between the hours of 6 PM and 8 AM, access to the Building, or to
the halls, corridors, elevators or stairways in the Building, or to the Premises
may be refused unless the person seeking access is known to the watchman of the
Building in charge and has a pass or is properly identified.  Services to be
provided to the Tenant as previously outlined in this Lease shall be provided
only during those hours in which the Building is open to the public.

 

11.                               Tenant assumes full responsibility for
protecting its space from theft, robbery and pilferage which includes keeping
doors locked and windows and other means of entry to the Premises closed.
Landlord will not be responsible for lost or stolen personal property,
equipment, money or jewelry from Tenant’s area or any public rooms regardless of
whether such loss occurs when such area is locked against entry or not.

 

12.                               Tenant shall not alter any lock or install a
new or additional lock or any bolt on any door of the Premises without prior
written consent of Landlord.  If Landlord shall give its consent, Tenant shall
in each case furnish Landlord with a key for any such lock.

 

13.                               In advertising or other publicity, Tenant
shall not use the name of the Building except as the address of its business and
shall not use pictures of the Building.

 

14.                               Tenant shall not make any room-to-room canvass
to solicit business from other tenants in the Building.

 

15.                               Tenant shall not waste electricity, water or
air conditioning and agrees to cooperate fully with Landlord to assure the most
effective operation of the Building’s heating and air conditioning, and shall
not allow the adjustment (except by Landlord’s authorized Building personnel) of
any controls other than room thermostats installed for Tenant’s use.  Tenant
shall keep corridor doors closed and shall not open any windows except that if
the air circulation shall not be in operation, windows which are can be opened
may be opened with Landlord’s consent.

 

16.                               Tenant shall not do any cooking in the
Premises except the use of coffee makers and microwave ovens in the pantry area.

 

17.                               Any wallpaper or vinyl fabric materials which
Tenant may install on painted walls shall be applied with a strippable
adhesive.  The use of non strippable adhesives will cause damage to the walls
when materials are removed, and repairs made necessary thereby shall be made by
Landlord at Tenant’s expense.

 

18.                               Tenant will refer all contractors,
contractor’s representatives and installation technicians, rendering any service
to Tenant, to Landlord for Landlord’s supervision, approval, and control before
performance of any contractual service.  This provision shall apply to all work

 

D-2

--------------------------------------------------------------------------------


 

performed in the Building including installations of telephones, electrical
devices and attachments and installations of any nature affecting floors, walls,
woodwork, trim, windows, ceilings, equipment or any other physical portion of
the Building.

 

19.                               Movement in or out of the Building of
furniture, office equipment, or other bulky materials, or movement through the
Building entrances or lobby shall be subject to Landlord’s control of the time,
method, and routing of movement.  Tenant assumes all risk as to damage to
articles moved and injury to persons, including equipment, property, and
personnel of Landlord if damaged or injured as a result of acts in connection
with carrying out this service for Tenant; and Landlord shall not be liable for
acts of any person engaged in, or any damage or loss to any of said property or
persons resulting from any act in connection with such service performed for
Tenant and Tenant hereby agrees to indemnify and hold harmless Landlord from and
against any such damage, injury, or loss, including attorney’s fees.  All
movement in or out of the building is required to be completed after normal
building hours.  Engineering supervision will be required during the move and
the resulting supervision costs will be the responsibility of the tenant.  If a
tenant requests to utilize the top hatch of an elevator for moving larger items
the elevator maintenance company will attend the move and their charges for one
or more technicians will be the responsibility of the tenant.

 

20.                               Tenant and its employees, agents, and invitees
shall observe and comply with the driving and parking signs and markers on the
property surrounding the Building.

 

21.                               Tenant shall give prompt notice to Landlord of
any accidents to or defects in plumbing, electrical fixtures, or heating
apparatus so that such accidents or defects may be attended to promptly.

 

22.                               The directories of the Building shall be used
exclusively for the display of the name and location of the tenants only and
will be provided at the expense of Landlord.  Any additional names requested by
Tenant to be displayed in the directories must be approved by Landlord and, if
approved, will be provided at the sole expense of Tenant.

 

23.                               Tenant shall comply with the rules and
regulations of the Development attached hereto or delivered to Tenant.

 

24.                               NON-SMOKING AREAS.  In order to maintain
compliance with the new PUBLIC HEALTH (410 ILCS 82/) Smoke Free Illinois Act
that went into effect on January 1st 2008, all public and private areas of the
Riverwalk Property are considered to be non-smoking areas.  This includes, but
is not limited to, lobbies, atriums, washrooms, public corridors, elevators,
vestibules, private offices and all building entrances.

 

This new law stipulates that smoking is prohibited in a public place; place of
employment; or within a minimum distance of 15 feet from entrances, exits,
windows that open and ventilation intakes and provides penalties for violations
thereof.

 

A copy of the new Smoke Free Illinois Act can be obtained by calling the
Management Office at 847-215-6010.

 

D-3

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1.

BASIC TERMS

1

 

 

 

ARTICLE 2.

PREMISES AND TERM

3

 

 

 

ARTICLE 3.

BASE RENT AND SECURITY DEPOSIT

3

 

 

 

ARTICLE 4.

TAXES

4

 

 

 

ARTICLE 5.

OPERATING COSTS

5

 

 

 

ARTICLE 6.

ELECTRIC SERVICE

7

 

 

 

ARTICLE 7.

ALTERATIONS

8

 

 

 

ARTICLE 8.

SERVICES

8

 

 

 

ARTICLE 9.

USE OF PREMISES

9

 

 

 

ARTICLE 10.

INSPECTIONS

11

 

 

 

ARTICLE 11.

ASSIGNMENT AND SUBLETTING

11

 

 

 

ARTICLE 12.

FIRE AND CASUALTY DAMAGE

13

 

 

 

ARTICLE 13.

LIABILITY

14

 

 

 

ARTICLE 14.

CONDEMNATION

15

 

 

 

ARTICLE 15.

HOLDING OVER

16

 

 

 

ARTICLE 16.

QUIET ENJOYMENT

16

 

 

 

ARTICLE 17.

EVENTS OF DEFAULT

16

 

 

 

ARTICLE 18.

REMEDIES

17

 

 

 

ARTICLE 19.

TENANT’S BANKRUPTCY OR INSOLVENCY

20

 

 

 

ARTICLE 20.

MORTGAGES

21

 

 

 

ARTICLE 21.

MECHANIC’S AND OTHER LIENS

21

 

 

 

ARTICLE 22.

NOTICES

21

 

 

 

ARTICLE 23.

SUBSTITUTION OF PREMISES

22

 

 

 

ARTICLE 24.

CERTAIN RIGHTS RESERVED TO THE LANDLORD

22

 

 

 

ARTICLE 25.

MISCELLANEOUS

23

 

 

 

ARTICLE 26.

LANDLORD’S EXCULPATION

26

 

i

--------------------------------------------------------------------------------


 

An extra section break has been inserted above this Paragraph.  Do not delete
this section break if you plan to add text after the Table of
Contents/Authorities.  Deleting this break will cause Table of
Contents/Authorities headers and footers to appear on any pages following the
Table of Contents/Authorities.

 

1

--------------------------------------------------------------------------------